DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first and second rails" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2014/0140773) in view of Talbert et al. (2016/0348332).
	With regard to claim 1, Brown discloses a screw driving attachment (abstract; figs. 1-6)comprising: 
	a first driving assembly (23-26 on arm 16); and a second driving assembly (23-26 on arm 18), wherein the first and second driving assemblies are movably attached to at least one common support structure (fig. 1; support plates holding 13/17) and operable to independently drive respective screws (para 0044; “rock drills”) into underlying ground at different angles relative to plumb (figs. 5-6).
	Brown discloses drilling into the ground for anchoring means however fails to disclose screw anchors.
	Talbert discloses first and second driving means (20A/20B) to drive screw anchors (10A/10B) into the ground.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brown and utilize screw anchors as taught by Talbert in order further more substantially embed the anchor within the ground.

	With regard to claims 3, 10, and 17, Brown further discloses the first and second rails are rotatably attached to the at least one common support structure to orient the first and second driving assemblies to different driving angles (figs. 1,5).
	With regard to claim 5-6, 12-13, and 19-20 Brown, as modified, discloses the invention substantially as claimed.  Brown further discloses independent control of the rotation of each driving assembly (figs. 5-6).  It would have been obvious to one of ordinary skill in the art that one may orient the first and second driving assemblies in any position based on the design conditions at hand to include the first and second driving arms are separated by an acute angle in a substantially common plane to enable adjacent screw anchors to be driven into the ground in overlapping time and the first and second driving arms are parallel to each other in a substantially common plane to enable adjacent screw anchors to be driven into the ground sequentially in a single driving operation.
	With regard to claim 7, Brown, as modified, discloses independent drive means for ech drive assemblies (figs. 1,3).  It would have been obiovus to one of ordinary skill in the art that due to independent motors, one may independently drive respective screw anchors into underlying ground at different rates of feed and speed with respect to each other.
	With regard to claim 8, Brown, as modified, discloses the invention as discussed above and further discloses a motorized body (10); and an attachment (13/17), movably attached to the body, the attachment comprising: at least one support structure (13/17) movably connected to the motorized body.
	With regard to claim 14, Brown further discloses the first and second driving arms are offset from one another in different planes (fig. 5).
.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art, either alone or in any reasonable combination, fails to disclose one driving arm being substantially longer than the other driving arm and it would not have been obvious to one of ordinary skill in the art to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/24/2022